DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Applicant’s amendments and arguments with respect to claim(s) 1 have been considered but upon additional review of the prior art; a new grounds of rejection is issued herewith. The rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged or amended around in the response filed 04/28/2021.
Allowable Subject Matter
Claims 8-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waring (US Patent No. 5,038,678), and further in view of Yamanaka et al. (US 2005/0072752 A1).
Re: Claim 1, Waring discloses the claimed invention including A collapsible bottle defining a variable volume internal compartment for containing a fluid to be dispensed from a fluid dispenser, the collapsible bottle comprising:
a first exterior wall (12) (Depicted in Figs. 1-1B);
a second exterior wall (14) (Depicted in Figs. 1-1B);
a third exterior wall (22) (Depicted in Figs. 1-1B); and
a neck (30) that extends along an axis (A) away from the third exterior wall, the neck having an opening in fluid communication with the internal compartment (Depicted in Figs. 1-1B);
wherein the internal compartment contains an initial volume of the fluid when the collapsible bottle is in an initial configuration (Depicted in Figs. 1);
wherein, as the fluid is dispensed from the collapsible bottle, the collapsible bottle deforms from the initial configuration towards a collapsed configuration, the internal compartment containing a smaller volume of the fluid when in the collapsed configuration than when in the initial configuration (Depicted in Figs. 1B);
wherein the first exterior wall is further from the axis than the second exterior wall is from the axis when the collapsible bottle is in the initial configuration (Depicted in Figs. 1-1B); and
wherein the first exterior wall moves towards the axis as the collapsible bottle deforms from the initial configuration towards the collapsed configuration(Depicted in Figs. 1-1B);
wherein the first exterior wall and the second exterior wall are each intersected by a first plane that contains the axis (Depicted in Figs. 1-1B);
wherein the collapsible bottle has a fourth exterior wall (16) and a fifth exterior wall (18) that are each intersected by a second plane that contains the axis, the second plane being perpendicular to the first plane (Depicted in Figs. 1-1B);
wherein the collapsible bottle has a sixth exterior wall (24) that is intersected by the axis (Depicted in Figs. 1-1B); and
wherein the fourth exterior wall, the fifth exterior wall, and the sixth exterior wall have a reinforcement structure (M, 32, 34) that resists deformation of the fourth exterior wall, the fifth exterior wall, and the sixth exterior wall as the collapsible bottle deforms from the initial configuration towards the collapsed configuration (Col. 3 & 4, lines 61-68 & 1-11, reinforcement structure resisting collapse);
wherein Waring states the first exterior wall and the second exterior wall can be made of a suitable thickness for their function (Col.3, lines 27-28, any suitable thickness) except for expressly stating the first wall is thinner than the second wall. However, Yamanaka discloses a collapsible bottle (1) defining a variable volume internal compartment for containing a fluid to be dispensed, the collapsible bottle comprising a first exterior wall (9) and a second exterior wall (6); wherein the first exterior wall is thinner than the second exterior wall (Figs. 1-2, Para. 55, first wall thinner than the second wall).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a thinner first wall than the second wall as taught by Yamanaka, since Waring states the walls may be made of a suitable thickness as required (Col. 3, lines 27-28), and Yamanaka states in paragraph 55-57 that such a modification provides increased strength at the thicker wall such that the bottle may be handled in a dispenser or in a hand without being too soft or buckling while also allowing the collapsible container to deform inward for ready dispensing. Further, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Applicant appears to have placed no criticality on any particular thickness (see Specification wherein the first exterior wall “optionally” or “preferably” has a thinner wall) and it appears that the device of Waring in view of Yamanaka would work appropriately if made within the claimed wall thicknesses.
Re: Claim 2, Waring discloses the claimed invention including a vacuum is generated within the collapsible bottle (1) when the fluid is dispensed from the collapsible bottle, the vacuum causing the collapsible bottle to collapse in a predictable manner (Depicted in Figs. 1-1B, Col. 4, lines 48-53, vacuum is generated with bottle)
Re: Claim 3, Waring discloses the claimed invention including wherein, as the collapsible bottle collapses, the first exterior wall moves towards the second exterior wall (Depicted in Figs. 1-1B).
Re: Claim 4, Waring discloses the claimed invention including the first exterior wall moves a greater distance towards the second exterior wall than the second exterior wall moves towards the first exterior wall as the collapsible bottle collapses (Depicted in Figs. 1-1B, Col. 4, lines 29-34, first wall moves a greater distance than second).
Re: Claim 5, Waring discloses the claimed invention including the first exterior wall has a convex shape when the collapsible bottle is in the initial configuration, and has a concave shape when the collapsible bottle is in the collapsed configuration (Depicted in Figs. 1-1B).
Re: Claim 7, Waring discloses the claimed invention including wherein the reinforcement structure comprises a rib (Col. 3 & 4, lines 61-68 & 1-11, rib reinforcement structure resisting collapse).
Re: Claim 16, Waring discloses the claimed invention including the fluid is a hand cleaning fluid (Col. 3, lines 25-26, liquid soap).
Re: Claim 17, Waring discloses the claimed invention including as the collapsible bottle collapses, the first exterior wall moves towards the second exterior wall (Depicted in Figs. 1-1B); wherein the first exterior wall moves a greater distance towards the second exterior wall than the second exterior wall moves towards the first exterior wall as the collapsible bottle collapses (Depicted in Figs. 1-1B, Col. 4, lines 29-34, first wall moves a greater distance than second); and wherein the first exterior wall has a convex .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soehnlen, Cochran, Kobs, and Ophardt are cited disclosing the claimed subject matter related to collapsible containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754